Citation Nr: 0012468	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-33 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroenteritis.  

2.  Entitlement to an initial compensable rating for a 
lumbosacral strain prior to October 23, 1996.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a lumbosacral strain from October 23, 1996.  

4.  Entitlement to service connection for systemic lupus 
erythematosis.  

5.  Entitlement to service connection for transient atrial 
fibrillation.  

6.  Entitlement to service connection for a depersonalization 
disorder with psychotic depression.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to September 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision from the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Offices (RO).  The record shows that the veteran's records 
were subsequently transferred from the Atlanta VARO to the 
Montgomery VARO.  

In March 1999 the Board remanded the issues of entitlement to 
increased ratings for a lumbosacral strain and 
gastroenteritis for the retrieval of outstanding VA records 
and for the clarification of whether the veteran desired a 
personal hearing before a Member of the Board.  The case has 
since been returned to the Board for further appellate 
review.  

The Board notes that additional evidence has been submitted 
to the Board which was not first considered by the agency of 
original jurisdiction; however, the veteran submitted a 
statement waiving regional office consideration of such 
evidence.  38 C.F.R. § 20.1304(c) (1999).  

After the initial grant of service connection for a 
lumbosacral strain and gastroenteritis with the assignment of 
noncompensable ratings for these disabilities (effective 
April 6, 1995) in January 1996, the veteran submitted a 
statement, received by the RO in October 1996, in which she 
expressed her desire to "reopen" her claim related to 
lumbosacral strain and gastroenteritis.  She went on to 
contend that these disabilities should have been given more 
than noncompensable evaluations.  

As this statement was submitted within the appeal period and 
it expresses disagreement with the noncompensable ratings 
assigned for the lumbosacral strain and gastroenteritis, the 
Board finds that such a statement can reasonably be construed 
as a Notice of Disagreement (NOD) with the January 1996 
rating decision's initial evaluation of a lumbosacral strain 
and gastroenteritis.  38 C.F.R. § 20.201.  

In February 1997 the RO increased the evaluation for the 
lumbosacral strain to 10 percent, effective October 23, 1996, 
and continued its noncompensable evaluation of 
gastroenteritis.  The veteran continued her appeal of this 
decision.  

Since the veteran appealed the initial evaluation of these 
disabilities, and has continued to appeal their evaluation 
since that time, the Board is of the opinion that such issues 
should be recharacterized to account for the veteran's appeal 
of the initial ratings.  The gastroenteritis claim has been 
recharacterized as entitlement to an initial compensable 
rating for gastroenteritis.  The claim for an increased 
rating for a lumbosacral strain has been split into two 
issues to account for the later assignment of a 10 percent 
rating effective October 23, 1996: entitlement to an initial 
compensable evaluation for a lumbosacral strain prior to 
October 23, 1996, and entitlement to an evaluation in excess 
of 10 percent for a lumbosacral strain from October 23, 1996.  


REMAND

The Board finds that the veteran's claims of entitlement to 
increased ratings for a lumbosacral strain and 
gastroenteritis are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, plausible claims have been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her lumbosacral strain and gastroenteritis (that are within 
the competence of a lay party to report) are sufficient to 
conclude that her claims for increased evaluations for these 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

After a review of the record, the Board is not satisfied that 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  

The record indicates that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  The 
claims file does not contain records from the SSA.  While the 
available evidence of record indicates that the grant of 
benefits was due to lupus, the record is not entirely clear 
on this matter.  It is not entirely clear what the basis of 
the SSA's determination was, and whether either the 
lumbosacral strain or gastroenteritis was a factor in the 
determination.  The duty to assist extends to obtaining 
records of the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  

Regarding the claim for an increased rating for a lumbosacral 
strain, the record shows that the most recent VA examination 
was conducted in December 1996, over three years ago.  In 
addition, lateral range of motion of the lumbar spine was not 
recorded and there was no indication of whether or not there 
was additional limitation of function or motion during flare-
ups of the condition.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board is of the opinion that the age of this 
examination report, when considered in combination with its 
relative shortcomings, render the December 1996 VA 
examination inadequate for rating purposes.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App.  540, 542 (1994).  

The most recent VA examination for gastroenteritis was 
conducted in January 1997.  During a local hearing conducted 
in December 1997, the veteran testified that her diarrhea 
occurred on a weekly basis.  Transcript, p. 3.  She reported 
having sharp pain once a day when trying to use the bathroom.  
Tr., p. 4.  During the January 2000 hearing the veteran 
testified to having frequent bowel movements on a daily basis 
with abdominal distress.  Tr., p. 10.  She indicated that she 
had diarrhea on a daily basis, and that it occurred mostly 
after meals, but could occur at any time.  Tr., p. 10.  

Because comparison of the veteran's testimony from the 
December 1997 and January 2000 hearings indicates a possible 
increase in severity, and because the most recent VA 
examination is over three years old, the Board is of the 
opinion that a current VA examination for gastroenteritis 
should be conducted.  Peters, supra.  

In the March 1999 remand, the Board instructed the RO to, in 
pertinent part, obtain VA records from the VA facility in 
Mobile, Alabama since October 1997.  In a November 1999 
Supplemental Statement of the Case (SSOC) the RO reported 
that the VA Outpatient Clinic (VAOPC) in Mobile had advised 
that no additional outpatient records had been found.  The 
veteran indicated in January 2000 that she was being treated 
for her lumbosacral strain and other health problems at the 
VA clinic in Mobile, and had been going to them for treatment 
about once every two or three months.  It was further 
indicated that she was on a regular schedule to go to the VA 
and that the appointments were set up for her.  Transcript, 
pp. 4, 9.  The RO should send another request for any medical 
records from the VA facility in Mobile for treatment since 
October 1997.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The claims of service connection for lupus, transient atrial 
fibrillation, and a depersonalization disorder with psychotic 
depression were initially denied by the RO in January 1996.  
The RO subsequently found in a March 1997 Statement of the 
Case (SOC) that the veteran had not submitted a timely appeal 
with regard to this decision and that it was final.

However, following the January 1996 rating decision, the 
veteran submitted a timely statement received by the RO in 
October 1996 in which she contended, in pertinent part, that 
her lupus, transient atrial fibrillation, and 
depersonalization disorder with psychotic depression were all 
service connected disabilities.  

An NOD is a written communication from a claimant or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  While special wording is not required, the NOD 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201.  

The Board finds that the veteran's October 1996 statement 
contending that her lupus, atrial fibrillation, and 
depersonalization disorder were all service connected 
disabilities can reasonably interpreted as a disagreement 
with the RO's January 1996 determination that such 
disabilities were not service connected.  In addition, this 
statement was submitted within one year of the issuance of 
the rating decision.  The veteran was not provided with an 
SOC pertaining to these service connection claims.  An SOC 
was issued in March 1998 concerning an issue of whether new 
and material evidence had been submitted to reopen a claim of 
service connection for lupus.  However, this was based on a 
judgment that the January 1996 decision as to service 
connection for lupus was final, and de novo consideration was 
not given to the issue.  

When there has been an initial RO adjudication of a claim and 
an NOD has been filed as to its denial, the veteran is 
entitled to an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO should secure all outstanding 
VA treatment reports, in particular, 
treatment records from the Mobile VA 
after October 1997.  

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination by an 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of her lumbosacral 
strain.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  

X-rays and/or other diagnostic studies 
should be performed as deemed appropriate 
by the specialist.  Any opinion(s) 
expressed as to the severity of the 
veteran's lumbosacral strain should be 
accompanied by a complete rationale.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion (including lateral range of 
motion) in degrees.  It should be 
commented as to whether or not there are 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The examiner should 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a)  Does the service-connected 
lumbosacral strain cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.  

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the lower back, and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The VA examiner should determine whether 
the subjective complaints of pain are 
supported by the objective findings made 
on examination.  If unable to make this 
determination, the examiner should so 
state.  

4.  The RO should schedule the veteran 
for a VA examination of the digestive 
system by an appropriate specialist for 
the purpose of ascertaining the current 
nature and extent of severity of her 
gastroenteritis.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report should be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's gastroenteritis should be 
accompanied by a complete rationale.  

In assessing the severity of the stomach 
disability, the examiner should record 
the frequency of the veteran's bowel 
disturbances and associated symptoms such 
as abdominal distress and diarrhea.  Any 
weight loss due to the service-connected 
gastroenteritis should be noted.  If 
possible, the examiner should 
specifically express an opinion as to the 
severity of the stomach disability in 
terms of it being mild, moderate, or 
severe.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial compensable evalation for a 
lumbosacral strain prior to October 23, 
1996, an increased rating for a 
lumbosacral strain from October 23, 1996, 
and an initial compensable rating for 
gastroenteritis.  In this regard, the RO 
should document its consideration of the 
applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1) as warranted.  

6.  The RO should issue a statement of 
the case on the issues of service 
connection for systemic lupus 
erythematosis (on a de novo review), 
transient atrial fibrillation, and a 
depersonalization disorder with psychotic 
depression.  The veteran should be 
advised of the need to file a substantive 
appeal in order to perfect her appeal and 
of the time limit within which the 
substantive appeal must be filed.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If any benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


